Citation Nr: 0945620	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for left 
carpal tunnel syndrome.

2. Entitlement to a rating higher than 10 percent for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 2001 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. Left carpal tunnel syndrome is manifested by mild 
incomplete paralysis without organic changes.

2. Degenerative disc disease and degenerative joint disease 
of the lumbar spine is manifested by flexion greater than 60 
degrees and the combined range of motion of the lumbar spine 
is greater than 120 degrees; there is no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour; there are no incapacitating episodes 
requires bed rest prescribed by a physician having a total 
duration of at least two weeks but less than four weeks 
during a twelve month period.


CONCLUSIONS OF LAW

1. The criterion for a rating higher than 10 percent for left 
carpal tunnel syndrome has not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2009).

2. The criteria for a rating higher than 10 percent for a 
degenerative disc disease and degenerative joint disease of 
the lumbar spine have not been met. 3 8 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic 
Code 5242, 5243 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 
5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross- referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2006.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the symptoms had increased and the effect that 
worsening had on employment.  The Veteran was notified that 
VA would obtain service treatment records, VA records, and 
records from other Federal agencies, and that she could 
submit other records not in the custody of a Federal agency, 
such as private medical records or with her authorization VA 
would obtain any non-Federal records on her behalf.  The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable.

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication 
notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006) (notice of the elements of the claim); and of Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (increase 
in severity of the disability and the effect that worsening 
has on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
private medical records.  The Veteran was afforded VA 
examinations in April 2007 and in February 2008.  



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Also with any form of arthritis, painful motion is a factor 
to be considered.  38 C.F.R. § 4.59.

Left Carpal Tunnel Syndrome

Rating Criteria

Carpal tunnel syndrome is currently rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8515.  The Veteran is right handed 
but the disability involves her nondominant or minor side, 
that is, the left upper extremity. 

Under Diagnostic Code 8515, the criterion for a rating higher 
than 10 percent, that is, a 20 percent rating for the minor 
upper extremity, is moderate incomplete paralysis of the 
median nerve.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. 38 C.F.R. § 4.124a.




Facts 

On VA examination in April 2006, left wrist flexion was from 
0 to 80 degrees, extension was from 0 to 70 degrees, radial 
deviation was from 0 to 20 degrees, and ulnar deviation was 
from 0 to 45 degrees.  There were no signs of swelling, 
effusion, edema, erythema, or tenderness.  Range of motion 
for the left hand was normal.  There was minimal discomfort 
on the dorsal aspect of the mid palmar area of the left hand.  
Strength was normal.  The sensory evaluation was normal. 

In November 2006, a private doctor interpreted an EMG as 
consistent with a left moderately severe demyelinating median 
neuropathy at the wrist involving both the motor and sensory 
components, but without evidence of acute or chronic 
denervation.

On VA examination in April 2007, the Veteran stated that she 
developed numbness in the left hand in 2001.  She used a 
brace for the left wrist and experienced numbness on a daily 
basis along the median nerve distribution of the left hand.  
She denied paresthesias, dysesthesias, or other sensory 
abnormalities.  She did have difficulty carrying heavy 
objects in her left hand.  There was no motor impairment.  
She did have a weakly positive Tinel sign.

On VA examination in February 2008, the Veteran complained of 
constant pain in the dorsal and palmar aspect of the left 
wrist.  She also reported tingling and numbness in the 2nd 
through the 5th fingers.  Other than the tingling and 
numbness, she did not experience parethesias, dysesthesias, 
or other sensory abnormalities.  Touch and pain sensations 
were normal over the left upper extremity.  No muscle atrophy 
was noted and the Tinel and Phalen's sign were negative over 
the left carpal tunnel area.  

The Veteran had difficulty with any activity or chore that 
involved repeated wrist movement.  She complained of fatigue 
after repeated activity involving the left wrist.  Other than 
chores involving her left wrist, she is able to perform her 
activities of daily living.  She did not drop objects. 

The Veteran's wrist flexion was for 0 to 80 degrees, 
extension was from 0 to 70 degrees, radial deviation was from 
0 to 20 degrees, and ulnar deviation was from 0 to 45 
degrees.  The VA examiner found mild residuals of left carpal 
tunnel syndrome by history and chronic strain of the wrist. 

Analysis

The Veteran's main complaints are pain, tingling, and 
numbness.  There is no loss of motor strength or function.  
Other than the tingling and numbness, she did not experience 
parethesias, dysesthesias, or other sensory abnormalities.  
Touch and pain sensations were normal over the left upper 
extremity.  No muscle atrophy was noted.  

Although the Veteran complained of fatigue after repeated 
activity involving the left wrist, she did not drop objects.  
On the basis of the examination findings, no more than mild 
incomplete paralysis is demonstrated and the criterion for a 
rating higher than 10 percent has not been met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Degenerative Disc Disease and Degenerative Joint Disease of 
the Lumbar Spine

Degenerative disc disease and degenerative joint disease of 
the lumbar spine is currently rated 10 percent under 38 
C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243.  Both 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
and Diagnostic Code 5243 (intervertebral disc syndrome) are 
evaluated under the general rating formula for diseases and 
injuries of the spine.  Intervertebral disc syndrome can also 
be rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).



Under the General Rating Formula, the criteria for the next 
higher rating, 20 percent, are forward flexion of the lumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or the combined range of motion of not greater than 
120 degrees; or muscles spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.

For rating purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, extension is 
from 0 to 30 degrees, left and right lateral flexion are from 
0 to 30 degrees, and left and right lateral rotation are from 
0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
to 240 degrees.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 20 percent, are incapacitating episodes have a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note 1.

Facts 

On VA examination in April 2006, forward flexion was to 80 
degrees, extension was to 25 degrees with pain, lateral 
flexion and rotation were to 30 degrees, right and left.  
There was no additional limitation of motion with repetitive 
use.  The combined range of motion was greater than 120 
degrees (80 (flexion) +25+30+30+30+30 = 225 degrees).

In 2006 and 2007, the Veteran received steroid injections to 
treat her pain symptoms.



On VA examination in April 2007, the VA examiner noted that a 
MRI in March 2006 revealed a minimal disc bulge at L3-4 and a 
broad based disc bulge at L4-5.

The Veteran described daily sharp, stabbing pain with 
prolonged standing or walking greater than 60 minutes.  She 
used pain medication and stated the steroid injections only 
provided temporary relief.  Since separation, the Veteran has 
had no periods of incapacitation.  She did not use any 
assistive devices.  The Veteran was a housewife and took care 
of two children ages 7 and 10.  She could operate a motor 
vehicle and perform the activities of daily living.

The VA examiner reported normal posture and gait, normal 
spine curvature, and normal symmetry in appearance, motion, 
and rhythm.  Forward flexion was from 0 to 80 degrees, 
extension was to 30 degrees, lateral flexion and rotation 
were to 30 degrees, right and left.  There was no additional 
limitation of motion with repetitive use.  The combined range 
of motion was greater than 120 degrees (80 (flexion) 
+30+30+30+30+30 = 230 degrees).  The VA examiner did not find 
any spasm or weakness.  She did have tenderness in the lumbar 
area.  The Veteran did not have any posture or neurological 
abnormalities.

On VA examination in February 2008, the Veteran reported 
sharp pain in her lower back area that radiates to the left 
lower extremity.  The lower back pain flared up twice a week 
resulting in an incapacitating pain lasting 24-48 hours. 

She did not use any assistive devices to walk.  She could 
walk less than a block or for about 5 minutes without back 
pain.  She was not unsteady and did not have a history of 
falls.  She could manage her activities of daily living and 
drive about 30 minutes without severe back pain.  She had 
difficulty with prolonged sitting, walking, standing, and 
repeated bending activities.



On examination, posture, gait, and curvature of the spine 
were normal.  Forward flexion was to 80 degrees (with pain 
starting at 20 degrees), extension was painful all the way to 
25 degrees, lateral flexion was 20 degrees, right with pain 
at the end and left with pain from beginning to end, and 
right rotation was to 25 degrees and left lateral rotation 
was 15 degrees, both rotational movements were painful 
towards the end.  There was no additional limitation of 
motion with repetitive use. The combined range of motion was 
greater than 120 degrees (80 (flexion) +25+20+20+25+15 = 185 
degrees).  No muscle spasms were felt. 

The examiner did elicit moderate tenderness over the lower 
lumbar spine area.  There was no ankylosis.  There no 
indications the Veteran had incapacitating episodes requiring 
bed rest prescribed by a physician.  

The diagnosis was multilevel degenerative disc disease and 
degenerative facet joint disease of the lumbosacral spine 
without radiculopathy on clinical exam, although the examiner 
noted sciatica symptoms, history, and test results.  

The Veteran has a separate 10 percent rating for sciatica, 
and the rating for sciatica is not on appeal.

Analysis

Degenerative joint disease of the lumbar spine is rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Degenerative disc disease of the lumbar spine is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The Formula that results in the higher rating is assigned.  
In other words, the disability is not separately rated under 
General Rating Formula for Diseases and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.



On VA examination in April 2006, flexion was to 80 degrees, 
which is greater than 60 degrees.  The combined range of 
motion was greater than 120 degrees.  There was no muscle 
spasm or guarding that resulted in an abnormal gait or 
abnormal contour of the spine.  And no incapacitating 
episodes that required bed rest prescribed by and treatment 
by a physician.

On VA examination in April 2007, flexion was to 80 degrees, 
which is greater than 60 degrees.  Even with discomfort on 
flexion, there was no functional limitation to 60 degrees of 
flexion.  The combined range of motion was greater than 120 
degrees. There was no muscle spasm or guarding that resulted 
in an abnormal gait or abnormal contour of the spine.  And no 
incapacitating episodes that required bed rest prescribed by 
and treatment by a physician.

On VA examination in February 2008, flexion was to 80 
degrees, which is greater than 60 degrees.  Even with pain, 
there was no functional limitation to 60 degrees of flexion.  
The combined range of motion was greater than 120 degrees.  
There was no muscle spasm or guarding that resulted in an 
abnormal gait or abnormal contour of the spine.   And no 
incapacitating episodes that required bed rest prescribed by 
and treatment by a physician.

As forward flexion is 80 degrees, considering such factors as 
functional loss due pain, weakened movement, fatigability, 
and painful motion under 38 C.F.R. §§4.40, 4.45, 4.59, and as 
80 degrees exceeds 60 degrees, the criteria for a higher 
rating based on limitation of forward flexion have not been 
met.

As the lowest combined range of motion, as demonstrated in 
the February 2008 examination, is 185 degrees, considering 
such factors as functional loss due pain, weakened movement, 
fatigability, and painful motion under 38 C.F.R. §§4.40, 
4.45, 4.59, exceeds a combined range of motion of 120 
degrees, the criteria for the next higher rating based on 
combined range of motion have not been met.



As for the criteria for the next higher rating based on 
muscle spasm or guarding severe, an abnormal gait, or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, none was found on VA examination.  For 
this reason, the criteria for the next higher rating based on 
muscle spasm or guarding have not been met.

As for objective neurological abnormalities, the Veteran 
already has a separate rating for sciatica in the left lower 
extremity, which is based on neurological manifestations 
involving the sciatic nerve.  

The Board finds that the disability has not significantly 
changed and that a single rating is warranted for the period 
considered under the appeal. 

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
lumbar strain under Diagnostic Codes 5242 or 5243, 
considering 38 C.F.R. §§ 4.40.4.45, and 4.59, at anytime 
during the appeal period, and the benefit-of-the-doubt rule 
does not apply. 38 U.S.C.A. §5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.



If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for more severe symptoms.  As the disability picture 
is contemplated by the Rating Schedule, the assigned 
schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for left carpal tunnel 
syndrome is denied.

A rating higher than 10 percent for a degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


